Case 1:17-cr-00477-PAE Document 69 Filed 07/11/19 Page 1 of 2

BACHNER & ASSOCIATES, PC.
ATTORNEYS AT LAW
39 BROADWAY
SUITE 1610
NEw YorK, NEW YORK 10006

TELEPHONE: (212) 344-7778
FACSIMILE: (212) 344-7774

 

MICHAEL F. BACHNER* www.bhlawfirm.com New JERSEY OFFICE

a 175 FAIRFIELD AVENUE
HowarRD WEINER** www.bachnerlaw.com.

SuIrEe 3D
*aALSO ADMITTED IN NJ WEST CALDWELL, N.J. 07006
“ALSO ADMITTED IN CALIFORNIA AND NJ TEL: (973) 403-9550

July 11, 2019

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York

40 Foley Square

New York, New York 10007

Re: United States v. Jason Nissen, 17 Cr. 477 (PAE)
Dear Judge Engelmayer:

I am writing to respectfully request a final two-week adjournment to submit our
joint sentencing memorandum. I do not make this request lightly in view of your
Honor’s June 20, 2019 Order (“The parties should not expect further
adjournments.”) Counsel for the Government and the defense have been working
diligently to complete our joint submission. This afternoon, the Government
provided the defense with a revised draft submission for comment. The draft
contained new information based upon a recent interview with NECO’s former
CFO which the defense now needs time to reply to. We also need to speak with
to Kroll about several issues raised in the letter, and we are awaiting documents
from American Express necessary to our analysis. Tomorrow is a lost date for
me personally. I have a long-scheduled medical procedure which will make it
impossible for me to focus on this matter.

The parties have been working very hard to finalize a joint submission. The
additional final two weeks I am requesting will allow us to resolve most, if not all
of our issues. Of course, if we can submit our letter sooner, we will.
Case 1:17-cr-00477-PAE Document 69 Filed 07/11/19 Page 2 of 2
BACHNER & ASSOCIATES, PC.

Accordingly, Mr. Nissen respectfully requests a final 14-day adjournment to July
29, 2019, at which point the parties will submit their findings to the Court. The
government consents to this request.

Respectfully,

Mickcel Gacdrer

Michael Bachner
MFB/jl

Cc: AUSA Doug Zolkind
AUSA Lara Pomerantz
